U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2010 Commission File No. 0-29627 Shearson American REIT, Inc. (Formerly Known As PSA, INC.) Nevada 88-0212662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2509 Dakota Rock Road, Ruskin, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (602) 743-7796 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNo þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2009 was $198,000 based on a closing bid quotation on the OTC Bulletin Board on that date of $.01 per share. For the sole purpose of making this calculation, the term “non-affiliate” has been interpreted to exclude directors, corporate officers and holders of 10% or more of the Company’s common stock. Determination of stock ownership by non-affiliates was made solely for the purpose of this requirement, and the registrant is not bound by these determinations for any other purpose. As of August 31, 2011 a total of 74,518,999 of the registrant’s common stock was outstanding. Documents Incorporated By Reference None SHEARSON AMERICAN REIT, INC. ANNUAL REPORT ON FORM 10-K FOR THE PEROD FROM JANUARY 1, 2010 THROUGHDECEMBER 31, 2010 TABLE OF CONTENTS PART I Page Item1. Business 4 Item1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. [Removed and Reserved] 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8 Financial Statements and Supplementary Data 14 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A Controls and Procedures 24 Item 9B Other Information 25 PART III Item 10 Directors, Executive Officers and Corporate Governance 26 Item 11 Executive Compensation 28 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13 Certain Relationships and Related Transactions, and Director Independence 30 Item 14 Principal Accountant Fees and Services 30 PART IV Item 15 Exhibits and Financial Statement Schedules 31 2 Special Note Regarding Forward Looking Statements In addition to historical information, this Form 10-K contains certain "forward-looking statements".All statements contained in this Form 10-K, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "expect," "anticipate," "intends," "estimate," "forecast," "project," and similar expressions.All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services, developments or industry rankings; any statements regarding future revenue, economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties described under Item 1A – Risk Factors below that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Form 10-K are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations.Readers are cautioned not to place undue reliance on such forward-looking statements as they speak only of the Company's views as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I ITEM 1.Business General SHEARSON AMERICAN REIT, INC. ("SHEARSON" or "SART-I") was originally incorporated as PSA, INC. (“PSA”), a California Corporation on May 27, 1994. CHANGES IN CONTROL OF REGISTRANT PSA, Inc. ("PSA" or the "Company") became a publicly-held company upon completion of its merger inApril 1998 with American Telecommunications Standard International, Inc. ("ASAT"), originally incorporated in Nevada in 1985. In connection with the merger, ASAT changed its trading symbol from ASAT to PSAZ. On September 22, 1998, the Company changed its trading symbol to PSAX and then back to PSAZ on July 31, 2001. The Company's shares of common stock were traded on OTC Bulletin Board. Upon effectiveness of the merger, pursuant to Rule12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, PSA elected to change its name from ASAT to PSA, INC. for reporting purposes under the Securities Exchange Act of 1934 and elected to report under the Act effective February 18, 2000. Subsequently, PSA, Inc., a Nevada Corporation, acquired all of the outstanding shares of Common stock of Canticle Corporation ("Canticle"), a Delaware Corporation, from the shareholders thereof in an exchange for an aggregate of 56,000 shares of common stock of PSA (the "Acquisition"). As a result, Canticle became a wholly-owned subsidiary of PSA. The Acquisition of Canticle was approved by the unanimous consent of the Board of Directors of PSA on February 11, 2000. The Acquisition was effective February 18, 2000. The Acquisition was intended to qualify as a reorganization within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. PSA had 31,500,235 shares of common stock issued and outstanding prior to the Acquisition and 31,556,235 shares issued and outstanding following the Acquisition. Upon effectiveness of the Acquisition, pursuant to Rule12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, PSA elected to become the successor issuer to Canticle for reporting purposes under the Securities Exchange Act of 1934 and elected to report under the Act effective February 18, 2000. Ownership control has not changed since the original incorporation of PSA, Inc. in California on May 27, 1994. GENERAL BUSINESS PLAN The Company commenced its development stage status and changed its name on October 16, 2009 to Shearson American REIT, Inc. with the sole purpose of becoming a Real Estate Investment Trust (REIT). The Company and its management have no experience in operating or creating a REIT, nor is there any assurance that we can acquire an existing REIT. The Board of Directors authorized the development of a Business Plan and an implementation document to qualify as a Real Estate Investment Trust (REIT).The Board of Directors has not authorized the Company to combine with any entity or operating company which, once completed, would cause the Company to lose its REIT status or not be able to qualify as a REIT. 4 For the Company to qualify as a REIT it must qualify under the Internal Revenue Code, Section 857 (IRS Code).The Company has not sought approval nor does it believe that it currently qualifies as a REIT.Under the IRS Code, the Company must have a minimum of 100 shareholders.We currently meet this requirement.Under the IRS Code, the Company may have no more than 50% of the shares held directly or indirectly by five or fewer individuals by the 2nd year as a REIT.We do not currently meet this requirement.Management and the Board of Directors expect that this provision will be met within the time allocated, either by the divestiture of shares currently held by individual shareholders, understanding that we cannot direct an individual shareholder to divest his or her shareholdings and have no plans to acquire the shares of any shareholder, or through the issuance of additional shares by the Company.Under the IRS Code, the Company must have invested at least 75% of total assets in qualifying real estate assets.We expect to be compliant within the time allocated through investments made by the Company under its investment strategy.Under the IRS Code, the Company must derive at least 75% of gross income from rents from real property.We expect to be compliant within the time allocated once investment begins and operations commence. The Company currently has no qualifying REIT assets. The Company believes that the lack of existing assets may provide a competitive advantage over existing REITs. The Company is not burdened with assets acquired prior to the current downturn in the real estate market.It is probable that an existing REIT may have assets that would be depressed in comparison to the original purchase price.It is also possible that the original cost of capital to the existing REIT may be higher than that available to the Company in the current market. Conversely, the Company has no history of acquiring properties that existing REITs may have. This lack of experience on the part of Company management in making acquisitions is a competitive disadvantage to the Company. A REIT security sells like a stock on the major exchanges and invests in real estate directly, either through properties or mortgages. Equity REITs: Equity REITs invest in and own properties (thus responsible for the equity or value of their real estate assets).Their revenues come principally from their properties’ rents. Mortgage REITs: Mortgage REITs deal in investment and ownership of property mortgages. These REITs loan money for mortgages to owners of real estate, or purchase existing mortgages or mortgage-backed securities. Their revenues are generated primarily by the interest that they earn on the mortgage loans. Hybrid REITs: Hybrid REITs combine the investment strategies of equity REITs and mortgage REITs by investing in both properties and mortgages. Individuals can invest in REITs either by purchasing their shares directly on an open exchange or by investing in a mutual fund that specializes in public real estate. An additional benefit to investing in REITs is the fact that many are accompanied by dividend reinvestment plans (DRIPs). Among other things, REITs invest in shopping malls, office buildings, apartments, warehouses and hotels. Some REITs will invest specifically in one area of real estate - shopping malls, for example - or in one specific region, state or country. Investing in REITs is a liquid, dividend-paying means of participating in the real estate market. When and if SHEARSON completes qualification as a REIT it may later locate another company to acquire.The acquisition would most likely take the form of a merger, stock-for-stock exchange or stock-for-assets exchange.It is probable that the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended.SHEARSON has had no discussion or negotiations with any candidates with respect to possible corporate acquisitions, mergers or similar transactions. No assurances can be given that if SHEARSON elects to acquire a target company that it will be successful in locating or negotiating with one. ASPECTS OF A REPORTING COMPANY: There are certain perceived benefits to being a reporting company. These are commonly thought to include the following: · increased visibility in the financial community; · provision of information required under Rule 144 for trading of eligible securities; · compliance with a requirement for admission to quotation on the OTC Bulletin Board or on the NASDAQ Capital Market; 5 · the facilitation of borrowing from financial institutions; · increased valuation; · greater ease in raising capital; · compensation of key employees through stock options for which there may be a market valuation; · enhanced corporate image. There are also certain perceived disadvantages to being a reporting company. These are commonly thought to include the following: · requirement for audited financial statements; · required publication of corporate information; · required filings of periodic and episodic reports with the Securities and Exchange Commission; · increased rules and regulations governing management, corporate activities and shareholder relations. COMPARISON WITH INITIAL PUBLIC OFFERING Certain private companies may find a business combination more attractive than an initial public offering of their securities.Reasons for this may include the following: · inability to obtain an underwriter; · possible larger costs, fees and expenses of a public offering; · possible delays in the public offering process; · greater dilution of outstanding securities. Certain private companies may find a business combination less attractive than an initial public offering of their securities.Reasons for this may include the following: · no investment capital raised through a business combination; · no underwriter support of trading. POTENTIAL TARGET COMPANIES Business entities, if any, which may be interested in a combination with SHEARSON, may include the following: · a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; · a company which is unable to find an underwriter of its securities or isunable to find an underwriter of securities on terms acceptable to it; · a company which wishes to become public with less dilution of itssecurities than would occur upon an underwriting; · a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; · a foreign company which may wish an initial entry into the UnitedStates securities market; · a special situation company, such as a company seeking a public marketto satisfy redemption requirements under a qualified Employee Stock Option Plan; · a company seeking one or more of the other perceived benefits of becoming a public company. No assurances can be given that if SHEARSON so elects to acquire a target company or REIT that it will be able to enter into any business combination, as to the terms of a business combination, or as to the nature of a target company. SHEARSON has voluntarily filed a registration statement on Form 10 with the Securities and Exchange Commission and was under no obligation to do so under the Exchange Act.SHEARSON will continue to file all reports required of it under the Exchange Act until a business combination has occurred.A business combination may result in a change in control and management of SHEARSON.Since a principal benefit of a business combination with SHEARSON would normally be considered its status as a reporting company, it is anticipated that SHEARSON will continue to file reports under the Exchange Act following a business combination.No assurance can be given that this will occur or, if it does, for how long. 6 We presently have no employees apart from our management. All of our officers and directors are engaged in outside business activities and anticipate that they will devote very limited time to our business until the acquisition of a successful business opportunity has been identified. We expect no significant changes in the number of our employees other than as a direct result, if any, incident to a business combination. The Company’s CEO, President, COO and CFO are expected to work full time, at no less than 40 hours per week, once the Company has commenced substantial operations. On January 26, 2010, the Company received notice from the U.S. Securities and Exchange Commission in connection with its Order Instituting Administrative Proceedings (“IAP”) pursuant to Section 12(J) of the Securities and Exchange Act of 1934, as amended (“the Exchange Act”).The IAP was instituted since the Company had been deficient in complying with the Company’s obligations under Exchange Act for several years. Specifically, the Company failed to file Form 10-Ks for the years ended December 31, 2000 through December 31, 2007.In addition, the Form 10-Ks for the years ended December 31, 2008 and 2009 were not filed timely.In addition, the Form 10-Qs for 2001 through 2009 were not filed.As a consequence of the Company’s failure to file these reports, all of the Company’s securities were involuntarily deregistered pursuant to 12(j) of the Exchange Act, which in part prohibits broker dealers from effecting transactions in the Company’s securities until the securities are registered.Accordingly, the Company has filed a registration statement Form 10 with the Securities and Exchange Commission. Prior to September 11, 2001, PSA, Inc. (PSA) was a holding company for entities that were developing interactive television format with the emerging digital broadcast and interactive technologies, and digital video production and post product services, as well as international tour, travel and entertainment products and services, including an e-commerce platform for purchasing travel services. PSA has been inactive since 2001. The events of September 11, 2001 caused significant damage to the ability of PSA and its subsidiaries to continue in business beyond that date; as the Company derived all of its revenue from the Travel Industry.The Company’s largest asset, an investment in its subsidiary S.M.A. Real Time Inc., was located blocks from ground zero and filed for bankruptcy in 2003 and was ultimately liquidated in 2005 without any recovery to PSA. PSA’s operations in the international tour and travel business were closed or sold. The subsidiaries, Royal International Tours, Inc., Travel Treasures, Inc., Jet Vacations, PSAZZ Travel, Inc., PSA Europe AG, PSAZZ TV, Inc., PSAZZ Network, Inc., and PSA Air, Inc. were closed down without any benefit realized by the Company. The Company had a pending contract with New York Network, LLC which would have included ten low power television licenses under the call sign WBVT-TV, another with Victory Entertainment Corp. and finally a contract with U.S. Dental, Inc.The Company was unable to complete these acquisitions and any contract cost or advances made towards the acquisitions were lost. None of the Company’s common stock that was planned as part of the consideration for the purchase was issued. The Company has previously reported that it had completed the sale of 80% of the issued and outstanding stock of PSAZZ Air, Inc.(“PSAZZ Air”) formerly known as Pacific Southwest Airlines, Inc., an inactive airline majority-owned subsidiary.The purchaser of PSAZZ Air was John D. Williams, who at the time of purchase was a former Board Member of PSA.Pursuant to the agreement, PSA was to receive a $1,000,000 note payable within 18 months and to be secured by 312,500 shares of the Company’s Common Stock otherwise issuable to Mr. Williams for the purchase by the Company of 100% of Pacific Southwest Airline Services, Inc. Once the full effect of the events of September 11, 2001 were fully understood the Company unwound this transaction, including the issuance of the Company’s 312,500 shares of the Company’s Common Stock previously noted. Employees As of December 31, 2010, the Company had three employees, Richard Orcutt, President, James Angelakis, Secretary, and Jonathon Schatz, Treasurer. Each of the employees devote a portion of their time to their duties with SART I while devoting their remaining time to their other affairs. 7 ITEM 1A.Risk Factors We have no assets and no source of revenue. We have no assets and have had no revenue since 2001, nor will we receive any operating revenues until we complete an acquisition, reorganization, merger or successfully develop our REIT business. We can provide no assurance that any acquired business or property will produce any material revenues for the Company or its stockholders or that any such business or property will operate on a profitable basis.We can provide no assurance that we can obtain a REIT tax status. There is an absence of substantive disclosure relating to our prospective new businesses. Because we have not yet identified any assets, property or business that we may acquire or develop, our current stockholders and potential investors in the Company have virtually no substantive information about any such new business upon which to base a decision whether to invest in the company. We can provide no assurance that any investment in the Company will ultimately prove to be favorable. In any event, stockholders and potential investors will not have access to any information about any new business until such time as a transaction is completed and we have filed a report with the SEC disclosing the nature of such transaction and/or business. Although the Company has not identified specific properties to purchase, it anticipates making real estate investments.After the Company has made investments in 15 projects, we intend to limit the percentage of investment made in an individual project to 10% of the Company’s assets.Exceptions to these investment limitations will be considered only following authorization by the Board of Directors. If an acquisition is consummated, stockholders will not know its structure and will likely suffer dilution. Our management has no arrangements to acquire any specific assets, property or business.Accordingly, it is unclear whether further acquisitions would take the form of an exchange of capital stock, a merger or an asset acquisition. However, because we have limited resources as of the date hereof, such acquisition is more likely to involve the issuance of our Company stock. We had 75,000,000 authorized shares of common stock as of March 15, 2010. As of August 31, 2011, we had 74,518,999shares of common stock outstanding. We will be able to issue significant amounts of additional shares of common stock without obtaining stockholder approval, provided we comply with the rules and regulations of any exchange or national market system on which our shares are then listed. As of the date of this report, we are not subject to the rules of any exchange that would require stockholder approval. To the extent we issue additional common stock in the future, existing stockholders will experience dilution in percentage ownership. Management devotes insignificant time to activities of the Company. The Company’s sole manager is not required to and does not devote his full time to the affairs of the Company. Because of his time commitments to SART-I as well as the fact that we have no business operations, our manager anticipates that he will not devote a significant amount of time to the activities of the Company, except in connection with identifying a suitable acquisition target business or property to acquire or develop. SART I’s beneficial owners or their affiliates may have conflicts of interest. Although we have not identified any potential acquisition target property or new business opportunities, the possibility exists that we may acquire or merge with a business or company in which the beneficial owners or their affiliates may have an existing ownership interest. A transaction of this nature would present a conflict of interest for those parties with an ownership interest in both the Company and entity to be acquired. An independent appraisal of the acquired company may or may not be obtained in the event a related party transaction is contemplated. 8 There is significant competition for acquisition candidates. Our management believes that there are numerous companies, most of which have greater resources than the Company does, that are also seeking merger or acquisition transactions. These entities will present competition to SART I in its search for a suitable transaction candidate, and we make no assurance that we will be successful in that search. There is no assurance of continued public trading market and being a low priced security may affect the market value of stock. To date, there has been only a limited public market for our common stock. Our common stock was quoted on the OTCBB as of December 31, 2010. As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations as to the market value of our stock. ITEM 1B.Unresolved Staff Comments Not applicable. ITEM 2.Description of Property None ITEM 3.Legal Proceedings At the time in 2001 when SART I became inactive, the Company was involved in the following legal proceedings: With liability to the Company: Meyer Group Ltd., et al., v. Douglas T. Beaver, et al.Superior Court of Orange County, California, Case No. 775680.Defendant Robert E. Thompson filed a cross-complaint against the Company and others, including American Telecommunications Standards International, Inc. (“ATSI”), with whom the Company entered into a stock exchange agreement and plan of reorganization on March 13, 1998.Mr. Thompson alleges that he was fraudulently induced by ATSI and others to invest money in various ventures, both related and unrelated to the Company.The Company believes the claims against ATSI to be without merit, and is vigorously defending the cross-complaint.Mr. Thompson settled all claims against all other defendants except for the claim of breach of contract and conversion against ATSI, predecessor in interest to the Company.A jury trial was conducted in December 2001 and a judgment entered against the Company for $100,501. As of the date of this filing the judgment remains unpaid.The Company has recorded the liability and the interest accrued thereon.A judgment may be executed upon for 10 years from the date of entry.This time may be extended if the judgment creditor refiles the judgment in the county it was originally issued in. Without any liability to the Company: Stock v. PSA, INC., District Court of Clark County, Nevada, A424877. In September 2000, James Stock d/b/a Stock Enterprises filed a complaint against the Company, claiming unspecified damages. This claim has been settled. Robert Rosen etc. v. PSAZZ ENTERTAINMENT, INC., et al., Superior Court of Los Angeles County, California, Case No. BC246441.A complaint was filed in March 2001 against PSA for unpaid legal fees allegedly incurred in defending the Company in several pieces of litigation.That action was transferred to mediation and binding arbitration before Judicial Arbitration and Mediation Services (JAMS).This claim has been settled. 9 PSAZZ.COM, INC. V. DATALEX, United States District Court for the Central District of California, Case CV-01-06482.The Company, through legal counsel, made a written demand against Datalex that it breached a written agreement whereby Datalex was to provide several booking engines for PSAZZ.com’s reservation systems. Subsequently, the Company learned that Datalex had filed an action in the United States District Court for the Central District of California against the Company for breach of contract claiming that the Company owes the balance of the contract price. The Company filed a counterclaim for the fees previously paid to Datalex and for damages the Company has suffered as a result of the failure of Datalex’s software. These claims have been settled. Zurlo v. PSA, INC. et al., Superior Court of Los Angeles Count California Case No. SC064886.In January 2001, a suit was filed by Carment Zurlos and Brad Holcomb, alleging breach of contract and fraud. This claim has been settled. As of August 31, 2011 the Company has no outstanding or pending litigation matters. ITEM 4.[Removed and Reserved] PART II ITEM 5.Market for the Registrant's Common Equity and Related Stockholder Matters (a) General.As of December 31, 2010, SART I had an authorized capitalization of 75,000,000 shares of common stock, $.001 par value per share, of which 74,518,999 shares had been issued and 74,514,749 shares were outstanding as of December 31, 2010.No preferred stock has been authorized. (b) Market Information.The common stock of SART I is traded in the over-the-counter (“OTC”) market and quoted through the NASD OTC Bulletin Board under the symbol "PSAZ." Historically, the level of trading in Shearson’s common stock has been sporadic and limited and there is no assurance that a stable trading market will develop for its stock or that an active trading market will be sustained. The following table sets forth the range of high and low bid quotation per share for the Common Stock as reported by the OTC Bulletin Board for the quarterly periods of the calendar years indicated.The bid price reflects inter-dealer prices and does not include retail mark-up, markdown, or commission. High Low First Quarter $ .01 Second Quarter $ .01 Third Quarter $ .01 Fourth Quarter $ .0001 First Quarter Second Quarter Third Quarter Fourth Quarter 10 Shareholders As of December 31, 2had 74,514,749 shares of common stock outstanding held by approximately 643 shareholders of record. Dividends SART I has never declared or paid cash dividends on its Common Stock and anticipates that future earnings, if any, will be retained for development of its business. ITEM 6.Selected Financial Data Not applicable. ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview Since SART I became inactive after the events of September 11, 2001, the Company has had no business operations. On October 16, 2009 PSA changed its name to Shearson American REIT, Inc. (SART I) and became a development stage company.SART I hopes to become a real estate investment trust, or “REIT,” that will invest primarily in institutional-quality properties located in the United States. In addition, we may invest in other real estate investments including, but not limited to, properties located outside of the United States, mortgage loans and ground leases. We wish to be a fully integrated global Real Estate Investment Trust and management firm that will acquire, develop, own, operate and sell real estate. SHEARSON intends to acquire properties for cash, stock, a combination of cash and stock and finance the acquisitions, when possible, with traditional financing sources.In implementing our investment strategy, we will use our management teams’ expertise to identify and evaluate attractive real estate investment opportunities. We expect that our management team will make decisions based on a variety of factors, including expected risk-adjusted return, credit fundamentals, liquidity, availability and cost of financing, market-specific conditions and macroeconomic conditions. In addition, all investment decisions will be made with a view to maintaining our qualification as a REIT.Financing is not expected to exceed 90% of the value of any one project. The Company will limit mortgages on any one property to a single first mortgage.Although the Company has not identified specific properties to purchase, it anticipates making real estate investments.After the Company has made investments in 15 projects, we intend to limit the percentage of investment made in an individual project to 10% of the Company’s assets.Exceptions to these investment limitations will be considered only following authorization by the Board of Directors. SHEARSON intends to invest primarily in institutional-quality multi-use and multi-family properties located in the United States.In addition, we may invest in other real estate investments including, but not limited to, ground leases and leasehold interests in other types of real property.We have not established a specific investment strategy but may become a fully integrated Real Estate Investment Trust that will acquire, develop, own, operate and monetize real estate.We do not plan on investing in mortgages or securities. We have no plans to change our investment objectives.The process by which we decide to make a real estate investment will benefit from the experience, resources and relationships of our senior management team and from our operation-ready, in-house investment and asset management platform, including its full spectrum of real estate and finance professionals. This process initially will involve: identifying opportunities for real estate investment consistent with our investment objectives; assessing the opportunities to ensure that they meet preliminary screening criteria;and reviewing the opportunities to determine whether to incur costs associated with more in-depth diligence. 11 if the decision is made to proceed with full-scale diligence, the next phase of our investment process will involve assessing the risk-reward profile of the investment through, among other things: — intensive data collection by our in-house investment and asset management team and third-party providers, including, as appropriate, financial, physical, legal and environmental due diligence of investment opportunities; — data consolidation and comprehensive analysis of the key drivers affecting value, such as cash flows, asset capitalization and asset performance; — assessment of the general economic and demographic characteristics of the market; — thorough review of the investment capital structure, borrower and tenant analysis, legal structure and deal documentation; — evaluation of existing financing or new financing; — intensive evaluation and credit analysis of the rent stream;and — review of entitlements and zoning. In assessing the suitability of a particular investment for our portfolio, we will evaluate the expected risk-adjusted return relative to the expected returns available from comparable investments. Our in-house investment and asset management team will also identify opportunities to enhance the asset’s value through, among other things, competitive repositioning, development and targeted physical enhancements. The in-house investment and asset management team will also consider our ability to extract excess value from the investment through active post-acquisition asset management, including regular leasing and operating reviews. Based on the foregoing criteria, among others, we will make an investment decision and, if the decision is made to proceed with an investment, will utilize our extensive knowledge of the market for our target assets, comprehensive investment return analysis and proprietary modeling systems to establish an appropriate price for such assets. Any changes in investment objectives will require the approval of the Board of Directors. The following discussion of the financial condition and results of operations of SART I should be read in conjunction with the financial statements and notes thereto included elsewhere in this report. This discussion contains forward-looking statements which involve risks and uncertainties. The Company’s actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth under “Part1— Item1A. Risk Factors.” Results of Operations For the period from January 1, 2010 to December 31, 2010 operations consisted of the following: Revenues and Cost of revenues.Since becoming inactive after the events of September 11, 2001, PSA has not generated any revenue and has not incurred any cost of revenues. General and administrative expenses.General and administrative expenses for the period January 1, 2010 to December 31, 2010 consist primarily of filing costs, travel and entertainment costs, professional fees of $94,599. 12 Other (expense) income.Interest expense of $22,544was incurred for the period January 1, 2010 to December 31, 2010.The interest expense incurred was accrued on an outstanding judgment of $100,501 against the Company.Refer to Item 3, Legal Proceedings for further details. Liquidity and Capital Resources SART I has not generated any revenue since the events of September 11, 2001. As a result, the Company’s primary source of liquidity prospectively will be from equity or debt sources. There is no assurance that any such equity or debt sources will be available or available on the terms favorable or acceptable to the Company. Additionally, our ability to obtain such funds may be made more difficult due to the current global financial crisis and its effect on the capital markets. On January 26, 2010, the Company received notice from the U.S. Securities and Exchange Commission in connection with an Order Instituting Administrative Proceedings (“IAP”) pursuant to Section 12(J) of the Securities and Exchange Act of 1934, as amended (“the Exchange Act”).The IAP was instituted since the Company had been deficient in complying with the Company’s obligations under the Exchange Act for several years. Specifically, the Company failed to file Form 10-Ks for the years ended December 31, 2000 through December 31, 2007.In addition, the Form 10-Ks for the year ended December 31, 2009 was not filed timely.In addition, the Form 10-Qs for 2001 through 2009 were not filed.As a consequence of the Company’s failure to file these reports, all of the Company’s securities were involuntarily deregistered pursuant to 12(j) of the Exchange Act which, in part, prohibits broker dealers from effecting transactions in the Company’s securities until the securities are registered.Since the Company has not been active and has not attempted to raise capital, the deregistration has had no current impact on the Company’s liquidity or capital resources. However, the deregistration will have negative impact on the future liquidity and the Company’s ability to access capital resources. Accordingly, the Company has filed a Form 10, General Form for Registration of Securities, with the Securities and Exchange Commission. ITEM 7A.Quantitative and Qualitative Disclosures About Market Risk Not applicable. 13 ITEM 8.Financial Statements SHEARSON AMERICAN REIT, INC. (Formerly Known As PSA, INC.) (A Development Stage Company) BALANCE SHEETS December 31, 2010 and 2009 ASSETS Current Assets Total current assets $
